Citation Nr: 0309501	
Decision Date: 05/21/03    Archive Date: 05/27/03	

DOCKET NO.  02-15 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether reduction from a 40 percent disability rating to 
a 30 percent disability rating for a right eye disorder was 
warranted.   

2.  Entitlement to an increased disability rating for a right 
eye disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



					REMAND

The veteran had active service from August 1959 to August 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions which resulted in an 
April 2002 determination decreasing the assigned disability 
evaluation for the veteran's service-connected right eye 
disability from 40 percent to 30 percent, effective May 1, 
2002.  

The evidence of record does not show that the veteran has a 
left eye disorder which is attributable to his active service 
or which is causally related to his service-connected right 
eye disorder.  At the time of examination by VA in April 
1999, visual acuity in the right eye was counting fingers 
only for both near and distant vision.  Left eye corrected 
vision for both near and far distance was 20/50. However, at 
the time of VA testing in early July 2001, left eye visual 
acuity was reported as 20/125.  At the time of examination by 
a VA optometrist in April 2003, it was noted that the 
veteran's left eye visual acuity had shown a steady decrease 
since 1996.  In April 2003, the veteran's right eye visual 
acuity was such that he was described as only able to see 
hand movements.  It was stated his visual acuity was worse 
than 20/400 and that he had an inability to count fingers.  
As for the nonservice-connected left eye, acuity was recorded 
as 20/400.  It was stated he was not able to recognize any 
letters smaller than the large E at a distance of 20 feet.  

The Board notes that the April 2003 examination was done as 
the result of development undertaken by the Board. 38 C.F.R. 
§ 19.9 (a) (2002). However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit, in Disabled 
American Veterans  v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003), held that 38 C.F.R. § 19.9 (a) 
(2) was invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration of the evidence by 
the RO.  The Federal Circuit also held that 38 C.F.R. § 19.9 
(a) (2) (ii) (requiring the Board "to provide the notice 
required by 38 U.S.C.A. § 5103 (a) " and " not less than 30 
days to respond to the notice") was invalid because it was 
contrary to 38 U.S.C.A. § 5103 (b), which provides a claimant 
one year to submit evidence.
    
In light of this recent decision, the case is REMANDED to the 
RO for the following:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who have treated him for 
his defective vision since 1999.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  All VA records pertaining 
to the veteran that have not been 
previously secured should be obtained and 
associated with the claims file.  

2.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the current nature and extent of his 
service-connected right eye disorder and 
his nonservice-connected left eye 
disorder.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  In addition, it is requested 
that the examiner offer an opinion as to 
whether the veteran has light perception 
only in the left eye.  The complete 
rationale for any opinion expressed 
should be provided.  

3.  Following completion of the 
development requested above, the RO 
should review the claims file.  The RO 
must ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Public Law No. 106-475, is complete.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  

Thereafter, if the benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his representative 
should be provided with a supplemental statement of the case.  
This must contain notice of all relevant actions taken on the 
claim for benefits, to included a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response thereto.  Then, the case 
should be returned to the Board, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



